Exhibit 10.1

TWELFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Twelfth Amendment to Loan and Security Agreement is entered into as of
January 28, 2020 (the “Amendment”), by and between EAST WEST BANK (“Bank”),
IDENTIV, INC. (“Parent”) and THURSBY SOFTWARE SYSTEMS, LLC (“TSS”). TSS and
Parent are also referred to herein individually as a “Borrower” and collectively
as the “Borrowers”.

RECITALS

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of February 8, 2017, as amended from time to time, including pursuant to that
certain First Amendment to Loan and Security Agreement dated as of March 27,
2017, that certain Second Amendment to Loan and Security Agreement dated as of
December 19, 2017, that certain Third Amendment to Loan and Security Agreement
dated as of January 30, 2018, and that certain Fourth Amendment to Loan and
Security Agreement dated as of February 5, 2018, that certain Fifth Amendment to
Loan and Security Agreement dated as of March 6, 2018, that certain Sixth
Amendment to Loan and Security Agreement dated as of April 14, 2018, that
certain Seventh Amendment to Loan and Security Agreement dated as of July 17,
2018, that certain Eighth Amendment to Loan and Security Agreement dated as of
November 1, 2018, that certain Ninth Amendment to Loan and Security Agreement
dated as of January 2, 2019, that certain Tenth Amendment to Loan and Security
Agreement dated as of February 6, 2019 and that certain Eleventh Amendment to
Loan and Security Agreement dated as of March 28, 2019 (collectively, the
“Agreement”). The parties desire to amend the Agreement in accordance with the
terms set forth herein.

NOW, THEREFORE, the parties agree as follows:

1.    The following definitions set forth in Section 1.1 of the Agreement are
added, or amended and restated in their entirety to read as follows:

“Borrowing Base” means an amount equal to (i) eighty five percent (85%) of
Eligible Accounts plus (ii) fifty percent (50%) of Eligible Inventory, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrowers; provided however, (x) the total amount of the Borrowing
Base with respect to clause (ii) above shall not exceed (A) at any time while
the Term Loan is outstanding, the lesser of Seven Million Seven Hundred Seventy
Five Thousand Dollars ($7,750,000) or fifty percent (50%) of the total Borrowing
Base, or (B) at any other time, the lesser of Ten Million Dollars ($10,000,000)
or fifty percent (50%) of the total Borrowing Base; (y) any Borrowing Base that
is based on an Off-Cycle Borrowing Base Certificate shall retain the amount of
Eligible Inventory determined by the most recent Routine Borrowing Base
Certificate and any ineligible Accounts stated in such Routine Borrowing Base
Certificate shall also be carried over into the Off-Cycle Borrowing Base
Certificate; and (z) the Borrowing Base may be revised from time to time by Bank
following each Collateral audit or as Bank deems necessary in Bank’s reasonable
judgment and after commercially reasonable notice thereof to Borrowers.

“Credit Extension” means each Advance, the extension of the Term Loan on the
Term Loan Date or any other extension of credit by Bank for the benefit of
Borrowers hereunder.

“EBITDA” means Borrowers’ earnings before interest, taxes, depreciation and
amortization expenses, determined in accordance with GAAP, and excludes
provision (benefit) for, net income (loss) attributable to non-controlling
interest, foreign currency losses (gains), impairment of goodwill, stock-based
compensation, non-cash expense (gains), one-time expenses not to exceed $200,000
per fiscal quarter, and restructuring and severance expenses not to exceed (x)
$1,000,000 for quarter ending March 31, 2020 and (y) $1,000,000 for quarter
ending June 30, 2020, and (z) $300,000 for each fiscal quarter thereafter.



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” means, as of any particular measurement date (the
“Measurement Date”), a ratio of (a) EBITDA minus (i) the amount of non-financed
capital expenditures, minus (ii) taxes paid or payable in cash to (b) the sum of
(i) all interest payments paid or payable on all Credit Extensions plus (ii)
$3,000,000, with each of the foregoing calculated for the twelve month period
ending on the Measurement Date, and determined in accordance with GAAP.

“Revolving Line” means a credit extension of up to Fifteen Million Five Hundred
Thousand Dollars ($15,500,000), provided however, that upon the repayment of the
Term Loan and if on the date of such repayment (i) Borrowers have been in
complete compliance with all covenants set forth in Section 6.9 of the Agreement
prior to such date and (ii) no Event of Default has occurred that is continuing
on such date, the “Revolving Line” shall mean at any time on or after such date
a credit extension of up to Twenty Million Dollars ($20,000,000).

2.    Clause (c) of the defined term “Eligible Accounts” set forth in
Section 1.1 of the Agreement is amended and restated in its entirety to read as
follows:

(c)    Accounts with respect to an account debtor, fifty percent (50%) of whose
Accounts the account debtor has failed to pay within ninety (90) days of invoice
date;

3.    The following is added as a new subsection (b) following the end of
Section 2.1(a) of the Agreement:

(b)    Term Loan.

(i)    Subject to and upon the terms and conditions of this Agreement, on
January 29, 2020 (the “Term Loan Date”), Bank shall make a single cash advance
to Borrower in the original principal amount of Four Million Five Hundred
Thousand Dollars ($4,500,000) (the “Term Loan”), the proceeds of which shall be
applied to repay in full any overadvance under Section 2.2 that is outstanding
on such date.

(ii)    Interest shall accrue from the Term Loan Date of the Term Loan at the
rate specified in Section 2.3, and shall be payable monthly on the first day of
each month so long as the Term Loan is outstanding. Borrower shall make monthly
principal payments in the amount of Two Hundred Fifty Thousand Dollars
($250,000) on the first day of each month beginning on February 1, 2020, and
continuing on the first day of each month thereafter through the first
anniversary of the Term Loan Date (the “Term Loan Maturity Date”), at which time
all amounts owing under this Section 2.1(b) shall be immediately due and
payable. The Term Loan, once repaid, may not be reborrowed. Borrowers may prepay
the Term Loan without penalty or premium at any time.

4.    The following is added as a new clause (ii) to the end of Section 2.3(a)
of the Agreement:

(ii) Term Loan. Except as set forth in Section 2.3(b), the Term Loan shall bear
interest, on the outstanding Daily Balance thereof, at a per annum rate equal to
two and one quarter percent (2.25%) plus the greater of (x) the Prime Rate or
(y) four and three quarters percent (4.75%).

5.    The following is added as a new subsection (d) to the end of Section 2.6
of the Agreement:

(d)    Backend Fee. On the earlier to occur of the date the Term Loan is repaid
or becomes due and payable, Borrower shall pay to Bank a cash fee in the amount
of $45,000, which is fully earned and nonrefundable as of the Term Loan Date.

6.    The following is added as a new subsection (d) to the end of Section 6.9
of the Agreement:

 

2



--------------------------------------------------------------------------------

(d)    Fixed Charge Coverage Ratio. For so long as the Term Loan is outstanding,
Borrower shall maintain a Fixed Charge Coverage Ratio of at least 1.15 : 1.00,
measured on a quarterly basis, beginning with the calendar quarter ending
March 31, 2020.

7.    Exhibit C (Borrowing Base Certificate) to the Agreement is replaced in its
entirety with the Exhibit C separately provided by Bank to Borrower on or around
the date hereof.

8.    Exhibit D to the Agreement is replaced in its entirety with the Exhibit D
attached hereto.

9.    Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Each Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

10.    Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

11.    The Bank acknowledges and agrees that following the application of the
Term Loan proceeds in accordance with Section 2.1(b)(i) of the Agreement (as set
forth herein) and the effectiveness of this Amendment, the overadvance
(disclosed to the Bank by the Borrowers prior to the Term Loan Date) pursuant to
Section 2.2 of the Agreement and any violation of the terms of Section 2.2 with
respect to such overadvance is hereby waived. The Borrowers hereby acknowledge
and agree that any future violation of Section 2.2, or any other prior or
present violation of Section 2.2, or any other failure by Borrowers to perform
their obligations under the Loan Documents are not subject to any such waiver
and that there is no course of conduct between the parties that would alter in
any way the obligations of the Borrowers to the Bank.

12.    This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof. Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents requested by
Bank no later than five (5) Business Days following the date of execution.

13.    As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)    this Amendment, duly executed by Borrowers;

(b)    payment of an amendment and facility fee in the amount of $40,000 plus
all Bank Expenses incurred through the date of this Amendment; and

(c)    such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 IDENTIV, INC.

 By: /s/ Sandra Wallach  Name: Sandra Wallach

 Title: CFO

 THURSBY SOFTWARE SYSTEMS, LLC  By: /s/ Sandra Wallach  Name: Sandra Wallach
 Title: CFO  EAST WEST BANK  By: /s/ Kelvin Chan  Name: Kelvin Chan

 Title: Managing Director

 

4



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:          EAST WEST BANK

FROM:    IDENTIV, INC.

The undersigned authorized officer of IDENTIV, INC., on behalf of itself and all
other Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
“Agreement”), (i) each Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below and
(ii) all representations and warranties of Borrowers stated in the Agreement are
true and correct as of the date hereof. Attached herewith are the required
documents supporting the above certification. The Officer further certifies that
the annual financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and such other financial information is
prepared consistently from one period to the next; except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required    Complies Borrowing Base Certificate   Monthly
within 20 days    Yes    No A/R & A/P Agings   Monthly within 20 days    Yes   
No Inventory report   Monthly within 20 days    Yes    No Compliance Certificate
  Monthly within 20 days    Yes    No Monthly financial statements with
compliance certificate   Monthly within 30 days    Yes    No Annual financial
statements (CPA Audited)   Annually within 180 days of fiscal year end    Yes   
No Annual operating budget, sales projections and operating plans approved by
board of directors   Annually no later than 30 days prior to the
beginning of each fiscal year    Yes    No Contact/address list of Borrowers’
account debtors   Within 30 days of FYE    Yes    No A/R and Collateral Audit  
Annual    Yes    No Deposit balances with Bank   $                         Yes
   No Deposit balance outside Bank   $                           

Financial Covenant  

Required

   Actual    Complies Minimum Unrestricted Cash  

$4,000,000

   $                        Yes    No Minimum trailing 3 month EBITDA  

$300,000

   $                        Yes    No

Minimum Fixed Charge Coverage Ratio
(while Term Loan is outstanding)

 

1.15 : 1.00

                : 1.00    Yes    No

 

Comments Regarding Exceptions: See Attached.     BANK USE ONLY       Received
by:                                        
                                                           Sincerely,    

AUTHORIZED SIGNER

    Date:                                                                     
                                             

 

SIGNATURE

    Verified:                           
                                                                               

AUTHORIZED SIGNER

 

TITLE

    Date:                                                                     
                                             

 

DATE

    Compliance Status                                      Yes
                                 No